IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JULIAN M. TURNER, §
PLAINTIFF, §
8

Vv. § CASE NO, 3:19-cev-1392-S-BK
§
DALLAS VETERANS ADMINISTRATION §
HDOM PROGRAM, ET AL., §
DEFENDANTS. §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a
Recommendation in this case. No objections were filed. The Court reviewed the proposed
Findings, Conclusions and Recommendation for plain error. Finding none, the Court accepts the
Findings, Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff's

Motion for Injunctive Relief and Emergency Restraining Order, Doc.3, is summarily DENIED.

SO ORDERED this LL Sey of July, 2019/Z- 29 artelp.mi)

       

UNITED STATES DISTRICT JUDGE

 
